Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 - 3 are rejected as failing to define the invention in the manner required by 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
The claim(s) are narrative in form and replete with indefinite language. The structure which goes to make up the device must be clearly and positively specified. The structure must be organized and correlated in such a manner as to present a complete operative device. The claim(s) must be in one sentence form only. Note the format of the claims in the patent(s) cited. For example, the phrase "can be used" (claim 1, line 2) is indefinite because it makes optional of the use of said ornaments (3) as fasteners for the clothing (13). In Claim 1, lines 3 - 8, it is unclear whether "one-side front main section" (10) is the same limitation as "one-side clothing fastening section" (10); and also "other-side front main section" (11) is the same as "other-side clothing fastening section" (11). With regards to claim 3, line 4, the phrase "it will" is narrative and unclear.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 - 3, as best understood, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Prentice, US 269,705.
Regarding Claim 1, Prentice discloses a combination of a clothing (see figure 4) and ornaments A for the clothing (figure 6), wherein said ornaments (A) for the clothing can be used as fasteners for the clothing (figures 4 and 6) and said clothing is composed of one-side front main section (facing the ornament A) and other-side front main section (the opposite section of the clothing not facing the ornament A) both of which are passed through by said ornaments (A) for the clothing (figures 4 and 6) and which will be fastened together (figures 4 and 6) [when the clothing is worn on a human body], and has a clothing fastening portion (for the ornament A to be fastened to), said clothing fastening portion including one-side clothing fastening section (on the front side of said clothing of the one-side front main section) provided on the end side of said one-side front main section (figure 4) and other-side clothing fastening section (on the other-side front main section) provided on the end side of said other-side front main 
Claim language set in brackets set forth above and below in this office action are considered by the examiner to be intended use that fails to further limit the structure of the claimed invention. Since the claimed invention is directed solely to that of the combination of a clothing and ornaments, the prior art must only be capable of performing the functional recitations in order to be applicable, and in the instant case, the examiner maintains that the button fastening disclosed by Prentice (US 269,705), is indeed capable of the intended use statements. Note that it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not 
Regarding Claim 2, Prentice discloses the combination of the clothing and the ornaments for the clothing as defined in claim 1, wherein the hook portion (at the tip end of B) formed at the tip end side of said sharply protruding portion (B) is mounted to the tip end side of said sharply protruding portion (B) and serves as a receiver (figures 4 and 6) for preventing said sharply protruding portion (B) from being pulled out from the rear side toward the front side of said other-side clothing fastening section (see figures 4 and 6). 
Regarding Claim 3, Prentice discloses the combination of the clothing and the ornaments for the clothing as defined in claim 1, wherein the hook portion formed at the tip end side of said sharply protruding portion (B) has its tip end side that is easy to become deformed or bent (figure 4) and by causing the tip end side to become deformed or bent (figure 4), it will, prevent said sharply protruding portion (B) from being pulled out from the rear side toward the front side of said other-side clothing fastening section (figure 4 or figure 6). 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 for similar art cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROWLAND DO whose telephone number is (571)270-5737.  The examiner can normally be reached on Monday-Thursday 8:30 - 7:00 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VICTOR D BATSON can be reached on 571-272-6987.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/R.D./Examiner, Art Unit 3677                                                                                                                                                                                                        
/VICTOR D BATSON/Supervisory Patent Examiner, Art Unit 3677